Exhibit 10.1

 

RESTRICTIVE COVENANTS AND GENERAL RELEASE AGREEMENT

 

THIS RESTRICTIVE COVENANTS AND GENERAL RELEASE AGREEMENT (the “Agreement”) is
entered into on April 20, 2012 between Elizabeth S. Acton (hereafter
“Executive”) and Comerica Incorporated, a Delaware corporation, for the benefit
of Comerica Incorporated, Comerica Bank, a Texas banking association, all of
their past, present and future subsidiaries, affiliates, predecessors, and
successors, and all of their subsidiaries and affiliates, (hereafter all
individually and collectively referred to as “Comerica”). This Agreement sets
forth the complete understanding and agreement between Comerica and Executive
relating to Executive’s employment and cessation of employment with Comerica. 
This Agreement shall be effective as of the Effective Date (as defined in
Paragraph 18 below), and in the event the Effective Date does not occur, this
Agreement shall be void ab initio.

 

Accordingly, Executive and Comerica hereby agree as follows:

 

1.             Separation from Employment.  Executive and Comerica agree that
Executive’s employment with Comerica shall terminate effective April 30, 2012
(the “Separation Date”).

 

2.             Public Announcement.  Comerica may, in its sole discretion, issue
one or more announcement(s) of Executive’s departure from Comerica at such
time(s) as Comerica deems appropriate.

 

3.             Resignation from Boards and Committees.  Effective before or as
of the Separation Date, Executive shall resign from any and all positions she
holds as an officer, member or manager of Comerica and any and all positions she
holds as a member of a Comerica board or committee.

 

Page 1 of 21

--------------------------------------------------------------------------------


 

4.             Return of Comerica Property.  Executive shall return to Comerica,
no later than the close of business on the Separation Date, all property of
Comerica including, but not limited to, customer information, personal computer,
laptop, Blackberry, keys, identification cards, access cards, corporate credit
cards, and files or other documents received, compiled or generated by or for
Executive in connection with or by virtue of her employment with Comerica.

 

5.             Compensation and Benefits.  In consideration for the release of
claims set forth in Paragraph 6, the covenants set forth in Paragraphs 7, 8, 9,
10 and 11 and such other promises of Executive as set forth in this Agreement,
Comerica agrees that it shall pay or provide to Executive the following payments
and benefits:

 

a.             Prior to the Separation Date, so long as Executive continues to
be employed by Comerica, Comerica shall continue to pay Executive her regular
base salary at the rate in effect as of immediately prior to the delivery of
this Agreement, in accordance with the payroll practices of Comerica applicable
to similarly situated executives.

 

b.             Prior to the Separation Date, so long as Executive continues to
be employed by Comerica, Executive shall continue to be eligible to participate
in Comerica’s health, welfare benefit and retirement plans in which Executive
participated immediately prior to the delivery of this Agreement, as such plans
may be in effect from time to time.

 

c.             Following the Separation Date, Executive shall be eligible to
elect continuation coverage under Comerica’s healthcare benefit plans in
accordance with Section 4980B (“COBRA”) of the Internal Revenue Code

 

Page 2 of 21

--------------------------------------------------------------------------------


 

of 1986, as amended (the “Code”), and the terms of the applicable plan. 
Executive must elect COBRA and complete all COBRA documentation within sixty
(60) days from the Separation Date for coverage to take effect.

 

Assuming Executive elects COBRA continuation coverage under Comerica’s medical
benefit plan, Executive shall be eligible to continue medical benefit plan
coverage under COBRA for the period of coverage under COBRA, with the cost of
such coverage to be paid by Executive pursuant to the terms generally applicable
to retired employees of Comerica as in effect from time to time.  Executive’s
conversion rights under other insurance programs following the Separation Date
shall be determined in accordance with the terms of the applicable plan.

 

d.             Comerica shall reimburse Executive for reasonable and documented
business expenses incurred by Executive on or before the Separation Date, in
accordance with the terms of Comerica’s policy in effect as of the Separation
Date.

 

e.             Executive shall receive a lump-sum payment for all accrued but
unused Paid Time Off (PTO) days that are paid upon termination of employment in
accordance with the established policies of Comerica. This lump sum payment
shall be subject to all applicable taxes, FICA, and other withholdings and
deductions required by law.

 

f.              Executive will receive, pursuant to the terms of the 1999
Amended and Restated Comerica Incorporated Deferred Compensation Plan (“DCP”)
and

 

Page 3 of 21

--------------------------------------------------------------------------------


 

the 1999 Comerica Incorporated Amended and Restated Common Stock Deferred
Incentive Award Plan (“DIAP”), distributions from her accounts, if any, under
those plans, payable in accordance with her prior elections, the terms of the
DCP and the DIAP, and applicable laws including, but not limited to,
Section 409A of the Code.  Such distributions will be subject to all applicable
taxes, FICA and other withholding and deductions required by law and will be
made pursuant to the distribution schedule followed under the administrative
procedures of the DCP and the DIAP, and applicable laws including, but not
limited to, Section 409A of the Code.

 

g.             Stock options granted to Executive under the Comerica
Incorporated 2006 Amended and Restated Long-Term Incentive Plan (the “LT
Incentive Plan”) shall be governed by the terms of the LT Incentive Plan and the
respective grant agreements evidencing the grant of such options.

 

h.             Executive will be eligible to receive a share of any applicable
Incentive Payment provided pursuant to the Comerica Incorporated 2011 Management
Incentive Plan (“MIP”) which is payable in the year 2013 based on the attainment
of performance goals established by the Governance, Compensation and Nominating
Committee under the MIP with respect to the one-year and three-year performance
periods ending December 31, 2012. The amount of the payment, if any, will be
made pursuant to the applicable funding formula and other criteria established
by the Governance, Compensation and Nominating Committee and will be prorated
and/or adjusted to exclude any incentive amount attributable to

 

Page 4 of 21

--------------------------------------------------------------------------------


 

any period during which Comerica was a participant in the United States
Department of the Treasury’s Troubled Asset Relief Program (“TARP”), to the
extent required by the rules and regulations applicable to TARP recipients, with
such proration and/or adjustment to be applied in a manner consistent with the
methodology applicable to other TARP covered participants in the MIP for the
same performance periods.  This payment, if any, will be paid in accordance with
the terms of the MIP and will be subject to all applicable taxes, FICA and other
withholdings and deductions required by law.

 

i.              At the meeting of the Comerica Incorporated Governance,
Compensation and Nominating Committee (the “Committee”) held on February 28,
2012, Comerica recommended to the Committee, and the Committee passed a
resolution providing, that Executive’s restricted shares of Comerica
Incorporated common stock that are not vested as of the Separation Date shall
fully vest as of the Separation Date, subject to the execution and delivery by
Executive of this Agreement at least eight (8) calendar days prior to the
Separation Date and her non-revocation of this Agreement and such other terms
and conditions of the LT Incentive Plan and the grant agreements evidencing the
grant of such restricted stock, including Executive’s obligation to satisfy all
tax withholding obligations.

 

j.              To the extent provided by the Amended and Restated Bylaws of
Comerica Incorporated, Article V, Section 12, Comerica agrees to defend,
indemnify and hold Executive harmless from and against all liability for actions
taken

 

Page 5 of 21

--------------------------------------------------------------------------------


 

by her within the scope of her responsibilities so long as her conduct in any
such matter was consistent with the standards contained in such Article V,
Section12.

 

6.             Release of Claims.  In consideration for the payments and other
benefits provided to Executive by this Agreement, including those described
above in Paragraph 5, certain of which Executive is not otherwise entitled, and
the sufficiency of which Executive acknowledges, Executive further agrees, as
follows:

 

a.             For herself and for all people acting on her behalf (such as, but
not limited to, her family, heirs, executors, administrators, personal
representatives, agents and/or legal representatives), Executive agrees to waive
any and all claims or grievances which she may have against Comerica and
Comerica’s past or present stockholders, directors, officers, trustees, agents,
representatives, attorneys, employees, in their individual or representative
capacities, and any and all employee benefit plans and their respective past,
current and future trustees and administrators (hereafter, collectively, the
“Released Parties”).  By her signature hereto, Executive, for herself and for
all people acting on her behalf, forever and fully releases and discharges any
and all of the Released Parties from any and all claims, causes of action,
contracts, grievances, liabilities, debts, judgments, and demands, including but
not limited to any claims for attorney fees, that Executive ever had, now has,
or may have by reason of or arising in whole or in part out of any event, act or
omission occurring on or prior to the Effective Date of this Agreement.  This
release includes,

 

Page 6 of 21

--------------------------------------------------------------------------------


 

but is not limited to, any and all claims of any nature that relate to
Executive’s employment by or termination of employment with Comerica.  This
release includes, but is not limited to: claims of promissory estoppel, forced
resignation, constructive discharge, libel, slander, deprivation of due process,
wrongful or retaliatory discharge, discharge in violation of public policy,
breach of contract, breach of implied contract, infliction of emotional
distress, detrimental reliance, invasion of privacy, negligence, malicious
prosecution, false imprisonment, fraud, assault and battery, interference with
contractual or other relationships, or any other claim under common law.  This
release also specifically includes, but is not limited to: any and all claims
under any federal, state, and/or local law, regulation, or order prohibiting
discrimination, including the Age Discrimination in Employment Act, the
Americans With Disabilities Act, Title VII of the Civil Rights Act of 1964, the
Texas Commission on Human Rights Act, the Public Employment Discrimination Act,
the Texas Free Enterprise and Enterprise Act of 1938, the Texas Payday Law, the
Texas Minimum Wage Act of 1970, together with any and all claims under the Fair
Credit Reporting Act, the Uniform Services Employment and Reemployment Rights
Act, the Employee Retirement Security Income Security Act, the Family Medical
Leave Act, or any other federal, state, and or local law, regulation, or order
relating to employment, as they all have been or may be amended.  It is
Executive’s intent, by executing this Agreement, to

 

Page 7 of 21

--------------------------------------------------------------------------------


 

release all claims as specified above to the maximum extent permitted by law,
whether said claims are presently known or unknown.

 

b.                                      To the maximum extent permitted by law,
Executive agrees that she has not filed, nor will she ever file, a lawsuit
asserting any claims which are released by this Agreement, or to accept any
benefit from any lawsuit which might be filed by another person or government
entity based in whole or in part on any event, act, or omission which is the
subject of Executive’s release.

 

c.                                       Executive understands and agrees that,
other than the payments and benefits expressly enumerated in this Agreement, she
is not entitled to receive any other compensation, incentive, wage, vacation or
other paid time off, leave, benefit or other payment from Comerica, other than
any vested benefits to which she may be entitled under the Comerica Incorporated
Retirement Plan, the Comerica Incorporated Preferred Savings [401(k)] Plan, the
Amended and Restated Benefit Equalization Plan for Employees of Comerica
Incorporated, the 1999 Comerica Incorporated Amended and Restated Deferred
Compensation Plan, the 1999 Comerica Incorporated Amended and Restated Common
Stock Deferred Incentive Award Plan, and the Comerica Incorporated Amended and
Restated Employee Stock Purchase Plan, in each case in accordance with the terms
of such plans and, if applicable, any valid elections thereunder.  In addition,
prior to November 23, 2004, a portion of the Executive’s incentive bonus
attributable to the three-year performance

 

Page 8 of 21

--------------------------------------------------------------------------------


 

period under the MIP’s predecessor plan(s) was automatically invested in common
stock that is non-transferrable until she terminates employment with Comerica
(sometimes referred to as the non-deferred 3-year award program or plan) (the
“Non-Deferred Account”).  Executive shall be entitled to receive the shares in
her Non-Deferred Account following her Separation Date.

 

d.                                      The provisions of this Paragraph 6 do
not apply to any claim Executive may have for representation and indemnification
pursuant to Paragraph 5(j) above.

 

7.                                       Disclosure of Information.  Executive
hereby acknowledges that she has been and will continue to have access and
exposure to confidential and proprietary information of Comerica and trade
secrets, including details of the business or affairs of Comerica, its
subsidiaries or affiliates (including, without limitation, planning information
and strategies, information and/or strategies for the prosecution and/or defense
of any matter that is now or may be in the future the subject of any lawsuit,
dispute, controversy, claim and/or regulatory action, financial information,
organizational structure, strategic planning, sales and marketing strategies,
distribution methods, data processing and other systems, personnel policies and
compensation plans and arrangements); any customer or advertising lists; any
information, knowledge or data of a technical nature (including, without
limitation, methods, know-how, processes, discoveries, machines, or research
projects); any information, knowledge or data relating to future developments
(including without limitation, tax planning research and

 

Page 9 of 21

--------------------------------------------------------------------------------


 

development, future marketing or merchandising); or any and all other trade
secrets (collectively, “Confidential Information”).  Confidential Information
does not include (i) information already known or independently developed by
Executive from public sources or information in the public domain,
(ii) information in the public domain through no wrongful act of the recipient,
or (iii) information received by Executive from a third party who was free to
disclose it.  Executive understands that Comerica’s Confidential Information,
including its trade secrets, is highly sensitive information relating to the
business of Comerica and of Comerica’s clients, which has had its secrecy
protected both internally and externally and which is a competitive asset of
Comerica.  Executive hereby agrees that she shall not use, commercialize or
disclose such Confidential Information to any person or entity, except to such
individuals as approved by Comerica in writing prior to any such disclosure or
as otherwise required by law.  Executive’s obligations pursuant to this
Paragraph shall survive the termination of this Agreement.

 

8.                                       Cooperation.  Executive agrees that in
the event of a legal proceeding (whether threatened or pending, whether
investigative, administrative, or judicial) involving matters of which she has
knowledge by virtue of the positions Executive held during her employment at
Comerica, Executive shall disclose to Comerica and its counsel any facts known
to Executive which might be relevant to said legal proceeding and shall
cooperate fully with Comerica and its counsel so as to enable Comerica to
present any claim or defense which it may have relating to such matters.  For
purposes of this paragraph, “cooperate fully” shall

 

Page 10 of 21

--------------------------------------------------------------------------------


 

mean that Executive shall make herself reasonably available for interviews,
depositions, and testimony as directed by Comerica or its counsel, and shall
further execute truthful statements, declarations, or affidavits pertaining to
such matters at the request of Comerica or its counsel.  Executive shall be
reimbursed for any reasonable out of pocket expenses that she may incur as a
result of her compliance with this Paragraph, subject to Comerica’s expense
reimbursement policies.  Nothing in this Paragraph shall be construed as
requiring Executive to be non-truthful or as preventing her from disclosing
information that would be considered adverse to Comerica or requiring her to do
anything in violation of any applicable law, rule or regulation.

 

9.                                     Non-Disparagement.

 

a.                                       Executive agrees that she will make no
disparaging remarks about Comerica, its parent and/or affiliates, their
respective businesses, products or services, any current or former director, the
Chairman and Chief Executive Officer, or any of her direct reports, or their
policies, procedures or practices (including but not limited to, business,
lending, or credit policies, procedures or practices) to any third parties,
including but not limited to, customers or prospective customers of Comerica. 
It is agreed and understood that nothing in this Paragraph 9(a) shall be
construed to preclude Executive from (1) testifying truthfully pursuant to
subpoena or as otherwise required by law, (2) engaging in any action consistent
with public policy, or (3) cooperating in any internal or government
investigation to the extent such cooperation is mandated by policy,

 

Page 11 of 21

--------------------------------------------------------------------------------


 

regulation or statute.  Executive agrees that she shall provide notice to
Comerica in advance of any such cooperation or testimony, unless such notice is
prohibited.  It is further understood that nothing in this Paragraph 9(a) shall
be construed to preclude Executive from discharging her legal obligations to any
administrative or regulatory agencies or auditing entities.

 

b.                                      Comerica agrees that the Chairman and
Chief Executive Officer and his direct reports will not make any disparaging
remarks regarding Executive or Executive’s performance while employed at
Comerica and will respond to any inquiries regarding Executive’s separation with
the statement that Executive retired from Comerica. It is agreed and understood
that nothing in this Paragraph 9(b) shall be construed to preclude those covered
from (1) testifying truthfully pursuant to subpoena or as otherwise required by
law, (2) engaging in any action consistent with public policy, or
(3) cooperating in any internal or government investigation to the extent such
cooperation is mandated by policy, regulation or statute.  It is further agreed
and understood that nothing in this Paragraph shall be construed to preclude
Comerica from discharging its legal obligations to its Boards of Directors, any
administrative or regulatory agencies or auditing entities.

 

10.           Non-Competition and Non-Solicitation.  Prior to the Separation
Date and for the period ending two (2) years after the execution of this
Agreement, Executive agrees that she shall not, directly or indirectly, for her
own account or in conjunction with any other person or entity, whether as an
employee, shareholder,

 

Page 12 of 21

--------------------------------------------------------------------------------


 

partner, investor, principal, agent, representative, proprietor, consultant, or
in any other capacity, do any of the following:

 

a.                                       Enter into or engage in any business in
competition with the businesses conducted by Comerica in the states of Michigan,
California, Texas, Arizona or Florida.  For purposes of this Paragraph 10(a),
Executive shall be “in competition with Comerica” if (1) Executive accepts
employment or serves as an agent, employee, director or consultant to, a
competitor of Comerica, or (2) Executive acquires or has an interest (direct or
indirect) in any firm, corporation, partnership or other entity engaged in a
business that is competitive with Comerica.  The mere ownership of less than 1%
debt and/or equity interest in a competing entity whose stock is publicly held
shall not be considered as having a prohibited interest in a competitor, and
neither shall the mere ownership of less than 5% debt and/or equity interest in
a competing entity whose stock is not publicly held.  For purposes of this
Paragraph 10(a), any commercial bank, savings and loan association, securities
broker or dealer, or other business or financial institution that offers any
major service offered by Comerica as of the Separation Date, and which conducts
business in Michigan, California, Texas, Arizona or Florida, shall be deemed a
competitor;

 

b.                                      Request or advise any individual or
company that is a customer of Comerica to withdraw, curtail, or cancel any such
customer’s actual or prospective business with Comerica;

 

Page 13 of 21

--------------------------------------------------------------------------------


 

c.                                       Solicit, induce or attempt to induce
any customers of Comerica with whom Executive had professional contact or with
respect to whom she was privy to any information during the two (2) year period
prior to the Separation Date to patronize any business that is competitive with
Comerica; and

 

d.                                      Solicit or induce or attempt to solicit
or induce any employee, agent or consultant of Comerica to terminate his or her
employment, representation, or other relationship with Comerica.

 

During the two-year period following the execution of this Agreement, Executive
may request an exception to this provision.  The request must be made in
writing, describe the scope and nature of the engagement, and directed to
Comerica’s Chief Legal Officer.  Any exception will be at Comerica’s sole
discretion.

 

11.           Representation.  Executive represents and warrants:

 

a.                                       Executive has no knowledge of or is not
otherwise aware of, has no evidence of and/or has not reported to any person,
organization and/or governmental or regulatory authority any of the following:
(i) any violation by the Released Parties of any securities and/or other laws,
rules and regulations applicable to Comerica, (ii) any breach by Comerica and/or
by any Released Party of any fiduciary duty or obligation to any person,
organization and/or governmental or regulatory authority, and/or (iii) any
violation by any Released Party of Comerica’s Code of Business Conduct and
Ethics for Employees, Senior Financial Officer Code of

 

Page 14 of 21

--------------------------------------------------------------------------------


 

Ethics, or Code of Business Conduct and Ethics for Members of the Board of
Directors, each as amended and/or restated.

 

b.                                      Executive has a special relationship of
trust and confidence with Comerica and its customers and clients, which creates
a high risk and opportunity for Executive to misappropriate the relationship and
goodwill existing between Comerica and such entities and individuals.  Executive
further acknowledges that, at the outset of her employment with Comerica and
throughout her employment with Comerica, Executive received, and continues to
receive and/or have access to Comerica and Comerica’s clients’ proprietary
Confidential Information, specialized training and goodwill that she would not
otherwise have but for her employment with Comerica.  Therefore, Executive
agrees that it is fair and reasonable for Comerica to take steps to protect
itself from the risk of misappropriation of Comerica’s trade secrets including
but not limited to its business relationships, goodwill, proprietary
information, specialized training, and other Confidential Information.

 

c.                                       Executive agrees she has carefully
considered the nature and extent of the restrictions placed upon her and the
remedies conferred upon Comerica in this Agreement and has had the opportunity
to retain legal counsel at her own expense to review this Agreement.  Executive
agrees the restrictions are reasonable in time and geographic scope and are
necessary to protect the legitimate business interests of Comerica and its
customers and do not

 

Page 15 of 21

--------------------------------------------------------------------------------


 

confer a benefit on Comerica that is out of proportion to the restrictions
placed on Executive.

 

12.           Dispute Resolution.

 

a.                                       Early Resolution Conference.  This
Agreement is understood to be clear and enforceable as written and is executed
by both parties on that basis.  However, should Executive later challenge any
provision as unclear, unenforceable, or inapplicable to any competitive or other
activity that Executive intends to engage in, Executive will first notify
Comerica in writing and meet with a Comerica representative and a neutral
mediator (if either party elects to retain one at its own expense) to discuss
resolution of any disputes between the parties.  Executive will provide this
notification at least fourteen (14) calendar days before she engages in any
activity that could reasonably and foreseeably fall within a questioned
restriction.  Executive’s failure to comply with this early resolution
conference requirement (the “Resolution Requirement”) shall waive her right to
challenge the reasonable scope, clarity, applicability or enforceability of this
Agreement and its restrictions at a later time.  Comerica will respond to
Executive’s notification required by this Paragraph within fourteen (14)
calendar days following receipt of the written notification.  Comerica’s failure
to respond with an acceptance or denial within the fourteen (14) calendar day
period, unless a party has invoked the mediation process described above, shall
waive its right to challenge Executive’s activity that could reasonably fall
within a questioned restriction at a later time.  All

 

Page 16 of 21

--------------------------------------------------------------------------------


 

rights of both parties will be preserved if the Resolution Requirement is
complied with even if no agreement is reached in the conference.

 

b.                                      Injunctive Relief.  In the event of a
breach or threatened breach of Paragraphs 6, 7, 8, 9, 10, or 11 of this
Agreement, Executive agrees that Comerica shall be entitled to injunctive relief
in a Texas court of appropriate jurisdiction to remedy any such breach or
threatened breach, and Executive acknowledges that monetary damages alone would
not be an adequate remedy to compensate Comerica for the loss of goodwill and
other harm to its reputation and business.

 

c.                                       Arbitration.  Except as provided in
Paragraph 12(a) and (b) hereof, in the event of any dispute between any of the
Released Parties and Executive relating to Executive’s employment with or
separation from employment with Comerica, the terms of and the parties’ entry
into this Agreement and/or breach of this Agreement, Executive and Comerica
agree to submit the dispute, including any claims of discrimination under
federal, state or local law by Executive, to final and binding arbitration
pursuant to the provisions of Texas statutory law and/or the Federal Arbitration
Act, 9 U.S.C. Sec. 1 et seq.  The arbitration shall be conducted by the National
Center for Dispute Settlement or a similar organization mutually agreed to by
the parties.  The arbitration shall be before a single, neutral arbitrator
selected by the parties.

 

In the event the parties cannot agree on the selection of a single arbitrator,
the following process to select an arbitration panel will be followed:  (1)

 

Page 17 of 21

--------------------------------------------------------------------------------


 

when a party reasonably believes that there will be no agreement on the
selection of a single, neutral arbitrator, that party may notify the other at
the address provided in Paragraph 17 of this Agreement of the fact an impasse
has been reached, (2) within five (5) days of receipt of such notice, each party
must provide the other with the name of its respective panel member, and
(3) within ten (10) days of their selection, the parties’ panel members must
agree on the third, neutral member of the arbitration panel.

 

The arbitrator, or arbitration panel (“panel”) if one is utilized, shall have
the power to enter any award that could be entered by a judge of a trial court
of the State of Texas, and only such power, and shall follow the law. 
Notwithstanding the foregoing, the arbitrator or panel may award reasonable
attorney fees and costs to the prevailing party.  In the event the arbitrator or
panel does not follow the law, the arbitrator or panel will have exceeded the
scope of his or her authority and the parties may, at their option, file a
motion to vacate the award in court.  Except as otherwise provided herein, the
parties agree to abide by and perform any award rendered by the arbitrator.  The
arbitrator or panel shall issue the award in writing and therein state the
essential findings and conclusions on which the award is based.  Judgment on the
award may be entered in any court having jurisdiction thereof.  In no event
shall the demand for arbitration be made after the date when institution of
legal or equitable proceedings based on such claim, dispute or other matter in
question would be barred

 

Page 18 of 21

--------------------------------------------------------------------------------


 

by the applicable statute of limitations.  This agreement to arbitrate shall be
specifically enforceable under the prevailing arbitration law, and shall be in
accordance with the procedures established for arbitration in the Texas Rules of
Civil Procedure.  Unless otherwise prohibited by law, each party shall bear its
own costs, including, but not limited to, any costs associated with the
appointment of its panel member in the event an arbitration panel is
constituted, in any such arbitration and shall share equally any fees or other
expenses charged by the neutral arbitrator for services rendered.  The parties
understand that by agreeing to arbitrate their disputes, they are giving up
their right to have their disputes heard in a court of law and, if applicable,
by a jury.

 

13.           Entire Agreement.  This Agreement supersedes all prior and
contemporaneous relationships, agreements, understandings, negotiations and
discussions, whether oral or written, of the parties with respect to the subject
matter hereof, to the extent they conflict herewith, and, except as otherwise
set forth herein, there are no other agreements between the parties with respect
to the subject matter hereof.  No amendment, supplement, modification or waiver
of this Agreement shall be implied or be binding unless in writing and signed by
the party against which such amendment, supplement, modification or waiver is
asserted.  No waiver of any of the provisions of this Agreement shall be deemed
or shall constitute a waiver of any other provisions hereof (whether or not
similar), nor shall such waiver constitute a continuing waiver, unless otherwise
therein provided.

 

Page 19 of 21

--------------------------------------------------------------------------------


 

14.                                 Governing Law.  This Agreement shall be
interpreted and governed by the laws of the State of Texas, except as to matters
specifically governed by federal statute or regulation.

 

15.                                 Severability.  The provisions of this
Agreement are severable, and if any part or portion of it is found to be
unenforceable, the other portions shall remain fully valid and enforceable.

 

16.                                 Withholding.  Comerica may withhold from any
amounts payable under this Agreement such Federal, state or local taxes as shall
be required to be withheld pursuant to any applicable law or regulation.

 

17.                                 Notice.  Any notices relating to or arising
out of this Agreement shall be sent by registered mail, return receipt
requested, and shall be addressed as follows:

 

To Comerica:

 

Jon W. Bilstrom,

EVP, Governance, Regulatory Relations and Legal Affairs, and Corporate Secretary

1717 Main Street, MC 6504

Dallas, Texas 75201

 

To Executive:

 

Elizabeth S. Acton

At the address on record with Comerica as of the Separation Date

 

18.                                 Consideration Period, Revocation Period and
Effective Date.  Executive confirms that she had at least twenty-one (21) days
to consider this Agreement, or that, by executing this Agreement, she
voluntarily waives the twenty-one (21) day consideration period and that she had
an opportunity to consult with an attorney during said consideration period and
prior to signing this Agreement.  For an additional period of seven (7) days
following the signing of this Agreement,

 

Page 20 of 21

--------------------------------------------------------------------------------


 

Executive understands she may revoke her signature by delivery of a written
notice of revocation to Von E. Hays, Senior Vice President and Assistant General
Counsel, Litigation and Corporate Operations, 1717 Main Street, 4th Floor, MC
6506, Dallas, Texas, 75201.  The revocation must be delivered to this address
before 5:00 p.m. CST on or before the 7th day following the signing of this
Agreement.  This Agreement shall become effective and enforceable on the eighth
(8th) day following its execution by Executive, provided she does not exercise
her right of revocation as described above (the “Effective Date”). If Executive
fails to sign this Agreement on or before the 21st day from the date set forth
below or revokes her signature, this Agreement will be without force or effect,
and Executive shall not be entitled to any of the rights and benefits hereunder.

 

Delivered to Executive for her consideration this 30th day of March, 2012.

 

 

Comerica Incorporated

 

 

 

 

By:

/s/ Jon W. Bilstrom

 

Name:

Jon W. Bilstrom

 

Title:

Executive Vice President, Governance, Regulatory Relations and Legal Affairs,
and Corporate Secretary

 

Date:

April 20, 2012

 

I, ELIZABETH S. ACTON, HAVING READ THE FOREGOING SEPARATION AND RESTRICTIVE
COVENANTS AGREEMENT, UNDERSTANDING ITS CONTENT AND HAVING HAD AN OPPORTUNITY,
AND BEEN ADVISED, TO CONSULT WITH COUNSEL OF MY CHOICE, DO HEREBY KNOWINGLY AND
VOLUNTARILY SIGN THIS AGREEMENT, THEREBY AGREEING TO THE TERMS THEREOF AND
WAIVING AND RELEASING MY CLAIMS, ON APRIL 20, 2012.

 

 

 

 

/s/ Elizabeth S. Acton

 

 

Elizabeth S. Acton

 

Page 21 of 21

--------------------------------------------------------------------------------